DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on July 18, 2022, for Application No. 16/804,498, title: “System and Methods for Real-Time, Distributed Processing of Group Bill Payments”.

Status of the Claims
Claims 21-24 and 26-41 were pending.  By the 07/18/2022 Response, no claim has been amended, cancelled, or added.  Claims 1-20 and 25 were previously cancelled.  Accordingly, Claims 21-24 and 26-41 remain pending in this application and have been examined.

Priority
This application was filed on 02/28/2020 and is a CON of U.S. Application No. 16/030,047 filed 07/09/2018 (Patented No. 10,614,440).  For the purpose of examination, the 07/09/2018 is considered to be the effective filing date.



Terminal Disclaimer
The terminal disclaimer filed on July 18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,614,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-24 and 26-41 are pending in the application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 39 is found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the limitations of claim 39 “creating, by a group bill payment system, a secure group bill payment account associated with a plurality of group members, wherein the group bill payment account is configured to receive a payment method associated with each of the group members and transmit a group payment to a provider on behalf of the group members; receiving, by the group bill payment system, instructions from a group member to create a rule for requesting payment from a first group member to the group bill payment account based on a bill associated with the provider, the instructions enabling access to notifications associated with the bill that are received by one or more of the group members or provided by the provider; detecting, by the group bill payment system and based on the enabled access, a triggering event from a streaming platform, the triggering event comprising a notification received by one of the group members or from the provider, the notification indicating the bill from the provider is available; in response to detecting the triggering event, generating, by the group bill payment system, at least one cloud-based ephemeral container instance on a cloud service, the at least one cloud-based ephemeral container instance being a closed container blocking access from remote shell tools; determining, by the group bill payment system, a first group member charge based on the received bill and the rule; sending, by the group bill payment system, a first payment request to the first group member based on the first group member charge; receiving, by the group bill payment system, a deposit into the group bill payment account from the first group member based on the payment request; transmitting, by the group bill payment system, a group payment from the group bill payment account to the provider, the group payment being based on the bill; and destroying, by the group bill payment system, the at least one cloud-based ephemeral container instance after transmitting the group payment.” provide a method for real time, distributed processing of group bill payments.  The method further allows a group member to create a rule for requesting payment from a group member to the group bill payment account (see specification, paragraph 6).  Therefore, the claim is directed to a practical application.  Claims 21 and 40 recite a computer system with comparable limitations and elements as discussed in claim 39.  Therefore, these claims are also patent-eligible per the Revised 2019 PEG.
Furthermore, the closest prior arts, Connors (U.S. Pub. No. 2015/0073959), Melby (U.S. Pub. No. 2012/0173396), and Potter (U.S. Pub. No. 2012/0210333), individually or in combination, failed to teach every element of the claims.  Also, an NPL (non-patent literature) search did not identify any reference, individually or in combination with others, that teach each and every element of the claims.  Therefore, the independent claims are allowable over the prior arts of record.  
For these reasons, independent claims 21, 39, and 40 are allowed.  Dependent claims 22-38, and 41 are also allowed because of their dependency on their independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 (renumbered from claims 21-24 and 26-41) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697